  Exhibit 1 of
  Kopal Rawat
  Declaration



Case 3:20-cv-00517-RJC-DCK Document 13-7 Filed 06/30/21 Page 1 of 4
From:                   Kopal Rawat
Sent:                   Monday, October 14, 2019 1:56 PM
To:                     Roy Harris; Kopal Rawat
Subject:                CEC Workforce Optimization Upgrade - Total Cost of Ownership



 Kopal Rawat 8:19 AM:

   Hi Roy - GM - Can you please attend 9am meeting today and tomorrow for me?
 Roy Harris 8:19 AM:
   yes, absolutely.
 Kopal Rawat 8:19 AM:
   thank you
 Roy Harris 8:22 AM:
   Also, have you heard anything from Brenda on WFO? I know she has a lot of things on her plate, but we need some
   direction on strategy and next steps.
 Kopal Rawat 8:23 AM:
   Not yet.. let me follow up
 Kopal Rawat 8:23 AM:
   Hey Roy - did u know that there was a fulcrum issue last night?
 Roy Harris 8:24 AM:
   I saw a ticket that came into the queue kind of late in the afternoon, but no one said anything here before I left.
 Kopal Rawat 8:24 AM:
   ok.. if its asked in 9am meeting.. pls let them know that we have another meeting at 10 to discuss the same
 Roy Harris 8:25 AM:
   will do
 Kopal Rawat 8:25 AM:
   and will be able to provide more information post then
 Kopal Rawat 8:25 AM:
   I mentioned the same to Arthur
 Kopal Rawat 8:25 AM:
   you might want to get more info from Sertac
 Kopal Rawat 10:14 AM:
   Roy - I just responded to your question
 Kopal Rawat 10:14 AM:
   let me know if you need anything else
 Roy Harris 10:14 AM:
   will do. thank you!
 Kopal Rawat 10:14 AM:
   np
 Kopal Rawat 10:14 AM:
   do u need me for SharePoint migration meeting?
 Roy Harris 10:20 AM:
   not today :) as long as we continue to see progress, then everything will be good
 Kopal Rawat 10:20 AM:
   cool
 Kopal Rawat 8:50 AM:
   Hi Roy.. GM.. just confirming if you are still good with 9am call
 Roy Harris 8:51 AM:
   yes, absolutely
 Kopal Rawat 8:51 AM:
   thank you
 Roy Harris 8:51 AM:
                                                               1
               Case 3:20-cv-00517-RJC-DCK Document 13-7 Filed 06/30/21 Page 2 of 4
 no problem at all... Happy Friday!
Kopal Rawat 8:51 AM:
 Happy Friday!
Kopal Rawat 8:53 AM:
 Roy - out of cusriostiy.. we keep calling the project WFO replacement project but isnt it an upgrade that we are doing
 for the same product?
Roy Harris 8:55 AM:
 yes and no. It is an upgrade in the sense that we are getting their next version, but replacement in the sense that it
 will be installed on all new servers, data migration, and eventual cutover from the old system to the new. There is
 nothing that will be actually "upgraded"
Roy Harris 8:55 AM:
 It will be a big project
Kopal Rawat 8:56 AM:
 got it! For me replacement meant going to another application...like QSI replacement
Kopal Rawat 8:56 AM:
 but..thank you for the details
Roy Harris 8:56 AM:
 no problem at all
Roy Harris 8:59 AM:
 well, now that I think about it.... (you got me thinking) it will also be a replacement in the sense that we will no
 longer be using the Avaya branded version. The new installation will be the Verint brand
Kopal Rawat 9:01 AM:
 hmm... ok
Kopal Rawat 9:02 AM:
 makes sense
Roy Harris 10:41 AM:
 Hello... let me know when you have a moment for a quick call regarding Verint and WFO.
Kopal Rawat 10:47 AM:
 I have a meeting at 11 but I am good now
Kopal Rawat 10:47 AM:
 u wannt to call my cell?
Roy Harris 10:47 AM:
 sure thing
Kopal Rawat 1:17 PM:
 Roy - for our project discussion... do you have any topics to discuss?
Kopal Rawat 1:18 PM:
 I gave you an insight on the Supplier Web project recently so i am good from my side
Roy Harris 1:20 PM:
 no :) We spoke about WFO already today
Kopal Rawat 1:29 PM:
 I spoke to Jobbie and Sertac this week... Jobbie will help build user stories and Sertac will write test cases in HPQC for
 Supplier Web
Kopal Rawat 1:29 PM:
 I have asked Jobbie to look at the agile documentation that I sent to create one user story for Home page (Supplier
 Web)
Kopal Rawat 1:30 PM:
 let see...
Roy Harris 1:31 PM:
 I do have one more question about Sharepoint Migration
Kopal Rawat 1:31 PM:
 sure
Roy Harris 1:31 PM:
 Have you had any discussions with Jobbie on what was expected of him?
Roy Harris 1:33 PM:
 He has not been to the past two meetings and when I reached out to him, he stated that he was under the
 impression that his part of the work was completed (the IT SharePoint sites). A few of those (IT sites) still need to be

                                                             2
              Case 3:20-cv-00517-RJC-DCK Document 13-7 Filed 06/30/21 Page 3 of 4
 put into the correct state, but I assumed that once those were completed, then he would go back to the backlog and
 get more sites that need to be migrated.
Kopal Rawat 1:34 PM:
 that is correct
Roy Harris 1:34 PM:
 He said he would be sure to attend next week so we could discuss, but I wanted to check with you first.
Roy Harris 1:34 PM:
 which is correct? his assumption or mine?
Kopal Rawat 1:34 PM:
 Roy
Kopal Rawat 1:34 PM:
 let me call you
Roy Harris 1:34 PM:
 ok
Kopal Rawat 1:43 PM:
 Hi Roy - do you have a few min to talk on Avaya WFO with legal and purchasing
Kopal Rawat 1:43 PM:
 sorry for last min notice
Roy Harris 1:43 PM:
 sure thing
Kopal Rawat 1:43 PM:
 Purchasing mentioned that the contract was renewed recently
Kopal Rawat 1:43 PM:
 let me fwd u the meeting




                                                          3
              Case 3:20-cv-00517-RJC-DCK Document 13-7 Filed 06/30/21 Page 4 of 4
